Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are drawn to software per se.
Claim(s) 1 recites a system comprising “an event collection module coupled to the service components of the desktop system,” “an aggregation module coupled to the event collection module,” and “an analysis system.” It does not comprise hardware in the par 105 or claim 10 of the Spec. As such, the noted claim(s) is/are drawn to software per se. It is suggested that “a processing unit” from par 178 is recited in the claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of collecting events of service components from all service components traced to the fault; merging the collected events in a time-ordered event stream; correlating the collected events in the time-ordered event stream to show relationships across events to create a correlated event stream; and analyzing the correlated event stream to determine a candidate root cause of the fault in near real-time, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “collecting” in the context of the claim(s) encompasses a user collecting events of service components from all service components traced to the fault, “merging” in the context of the claim(s) encompasses the user manually combining the collected events in a time-ordered event flow, “correlating” in the context of the claim(s) encompasses the user connecting the collected events in the time-ordered event flow to show relationships across events to create a correlated event flow, and “analyzing” in the context of the claim(s) encompasses the user analyzing the correlated event flow to determine a candidate root cause of the fault in near real-time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, a step of “collecting events of service components from all service components traced to the fault” is recited at a high level of generality (i.e., as a general means of gathering events of service components for use in the merging step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim(s) does not provide any indication that the recited system is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the step of “collecting events of service components from all service components traced to the fault” is well-understood, routine, conventional activity is supported under Berkheimer. The claim(s) is/are not patent eligible.

Allowable Subject Matter
There is no prior art rejection for independent claim(s) 1, 17 , and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101.
The following is an examiner’s statement of reasons:
The elements of independent claim(s) 1, 17 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20220327012 A1 (par 97 or claim 13), and US 10693711 B1 (real time root cause analysis, VM) do/does not teach or suggest, in combination with the remaining limitations:
As in claim 1, “an event collection module coupled to the service components of the desktop system, the event collection module collecting events from the service components that are traced to the fault; an aggregation module coupled to the event collection module, the aggregation module merging the collected events in a time-ordered stream, providing context to the events in the time-ordered stream through relationships between the collected events, and generating a correlated event stream; and an analysis system identifying one of the events in the correlated event stream as the likely root cause of the fault in near real-time.”
As in claim 17, “collecting events of service components from all service components traced to the fault; merging the collected events in a time-ordered event stream; correlating the collected events in the time-ordered event stream to show relationships across events to create a correlated event stream; and analyzing the correlated event stream to determine a candidate root cause of the fault in near real-time.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113